Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 4, 5, 6, 7, and 8, the phrase “second connector … is reversibly attached” is vague and indefinite in this context.  It is not clear if the second connector is mechanically reversible (e.g. can be connected in two directions), electrically reversible (e.g. the polarization can be changed), or that the connection can be attached and detached.  
In claims 5 and 6, “is 3D printed” is vague and indefinite since this appears to be an attempt to claim a method step within an apparatus claim.  Also in claim 6, “being 3D printed contemporaneously with the gun frame” is an attempt to claim a method step within an apparatus claim.
In claim 7, “is formed by injection molding” is vague and indefinite since it appears to be an attempt to claim a method step within an apparatus claim.
In claim 8, “which are brought together to surround” is vague and indefinite since it appears to be an attempt to claim a method step within an apparatus claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (6,091,597) in view of Ward (4,719,534).
Lin discloses (see Figure 1, and column 1, lines 54) a device frame comprising most claimed elements including an outer surface; a top; a bottom; a front; a back; a grip 11; and a less-lethal attachment comprising an electrical weapon (any of I, II, or III); a battery power supply; an electrically conductive portion 121 comprising a first connector, a second connector, and a switch (shown on the handle and implied by its presence on the “improved” embodiment including column 5, line 20); where the first connector is connected to the electrical weapon and the second connector is connected to the battery; and where the conductive portion is embedded within and insulated by the frame (column 1, lines 30-33).  Lin fails to teach that the connection to the battery power supply is “reversibly attached” (which, in light of the 112 rejection above, is being considered to mean attachable and detachable).  Ward teaches that it is known to have conventional replaceable batteries as the power source of a similar electrical weapon (column 5, lines 1-16).  Motivation to combine is the mere substitution for a known attachable/detachable battery connection in place of an unspecified battery connection, with the added advantages of being able to replace inoperable batteries for operating 
Note that the preamble phrase “gun frame” is considered to be merely an arbitrary name or intended use that only requires the concept of a frame structure and the other specifically claimed elements.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saadon, Swift et al, and Miller et al are cited as being of interest since they disclose frames with embedded conductive elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE